DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1701, 1711, 1851 (Figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In par. [0088], line 4, “170” should be replaced with --370--.
--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welle et al. (US 2017/0356787).

Regarding claims 1 and 9, Welle et al. discloses a stored object detection device (see Fig. 2) comprising: a radar sensor (element 5, Fig. 2) which emits a radio wave and detects a reflected wave (see par. [0058]); a reflector (element 12, Fig. 2) which reflects the radio wave emitted from the radar sensor; and a detection target object storage amount detector (element 10, Fig. 2) which detects a storage amount of a detection target object (element 8, Fig. 2) in a container (see Fig. 2), based on a reflected wave of 
Regarding claim 2, Welle et al. discloses a stored object detection device, wherein the detection target object storage amount detector detects the storage amount of the detection target object in the container, based on reflectance based on the reflected wave that has passed through the container and has been reflected on the detection target object, and reflectance based on the reflected wave that has passed through the container and has been reflected on the reflector (see par. [0062] and Fig. 2).
Regarding claim 3, Welle et al. discloses a stored object detection device, wherein the container is formed of a material having reflectance lower than reflectance of the detection target object, and the reflector is formed of a metal material (see par. [0029]).
.

Claims 1, 2, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blomberg et al. (US 2019/0390997).

Regarding claims 1 and 9, Blomberg et al. discloses a stored object detection device (element 100, Fig. 1) comprising: a radar sensor (element 18, Fig. 1) which emits a radio wave and detects a reflected wave (see par. [0040]); a reflector (element 46, Fig. 1) which reflects the radio wave emitted from the radar sensor; and a detection target object storage amount detector (element 10, Fig. 1) which detects a storage amount of a detection target object (element 12, Fig. 1) in a container (element 16, Fig. 1), based on a reflected wave of the radio wave that has been reflected on the container containing the detection target object, a reflected wave of the radio wave that has passed through the container and has been reflected on the detection target object, and a reflected wave of the radio wave that has passed through the container and has been reflected on the reflector (see par. [0057] and Fig. 1). Further, the device of Welle et al. can be assumed to inherently perform the claimed method. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device 
Regarding claim 2, Blomberg et al. discloses a stored object detection device, wherein the detection target object storage amount detector detects the storage amount of the detection target object in the container, based on reflectance based on the reflected wave that has passed through the container and has been reflected on the detection target object, and reflectance based on the reflected wave that has passed through the container and has been reflected on the reflector (see par. [0057] and Fig. 1).
Regarding claim 4, Blomberg et al. discloses a stored object detection device, wherein the radar sensor is arranged so as to face the reflector through the container, and the radar sensor, the container, and the reflector are separately arranged from each other (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 4,761,674) in view of Welle et al. (US 2017/0356787).


Although Ogura does not disclose a radar sensor, Welle et al. shows that a stored object detection device utilizing radar detection is well known. Welle et al. discloses a stored object detection device (see Fig. 2) comprising: a radar sensor (element 5, Fig. 2) which emits a radio wave and detects a reflected wave (see par. [0058]); a reflector (element 12, Fig. 2) which reflects the radio wave emitted from the radar sensor; and a detection target object storage amount detector (element 10, Fig. 2) which detects a storage amount of a detection target object (element 8, Fig. 2) in a container (see Fig. 2), based on a reflected wave of the radio wave that has been reflected on the container containing the detection target object, a reflected wave of the radio wave that has passed through the container and has been reflected on the detection target object, and a reflected wave of the radio wave that has passed through the container and has been reflected on the reflector (see par. [0062] and Fig. 2). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved detection accuracy. The Applicant is reminded that a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the 
Regarding claim 8, Ogura discloses an image forming apparatus (see Fig. 5) which forms an image by an electrophotographic method using toner, wherein the stored object detection device is used as a waste toner detection device (element 22, Fig. 2) which detects waste toner in a container (element 31, Fig. 2) containing recovered waste toner.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Welle et al. (US 2017/0356787) in view of Welle et al. (US 2019/0107425).

Regarding claim 6, even assuming arguendo, without conceding, that Welle et al. does not disclose the radar sensor including a plurality of sensors, Welle et al. shows that this feature is well known in the art. Welle et al. discloses a stored object detection device (see Fig. 1), wherein the radar sensor (element 201, Fig. 2) includes a plurality of sensors (elements 203, 204, Fig. 2). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved detection accuracy.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Welle et al. (US 2017/0356787).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
2/12/2022